Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 71 and 72 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 76-80, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 9, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ashley Brzezinski on March 11, 2021.

The application has been amended as follows: 

72.  	 [[The]] A conjugate comprising the structure of Compound III:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R1 is biotin or hydrogen; 
wherein R2 comprises: 
a)  Compound IV ( 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
);
b) Compound V (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
);

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
); or
d) Compound VII (
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
).  

76.  	A method of treating an amyloidosis by administering any one or more of the conjugates of claim 1 claim 71.

80.  	A method of reducing levels of an aggregate in a cell or tissue by treating the cell or tissue with the conjugate of claim 71.

82.  	(New) A method of treating an amyloidosis by administering any one or more of the conjugates of claim 72.

83.  	(New)  The method of claim 82, wherein the amyloidosis is selected from the group consisting of: AL amyloidosis, AA amyloidosis, Alzheimer Disease, LECT2 amyloidosis, leptomeningeal amyloidosis, senile systemic amyloidosis, familial amyloid polyneuropathy, haemodialysis-associated amyloidosis, type 2 diabetes, Creutzfeldt-Jakob disease, Gerstmann-Straussler-Scheinker syndrome, Finnish type amyloidosis, cerebral amyloid angiopathy, familial visceral amyloidosis, primary cutaneous amyloidosis prolactinoma, familial corneal amyloidosis, Parkinson’s Disease, amyotrophic lateral sclerosis, cerebral 

84.  	(New)  The method of claim 82, wherein the amyloidosis is a familial amyloidosis.

85.  	(New)  The method of claim 84, wherein the amyloidosis is systemic amyloidosis.  

86.  	(New) A method of reducing levels of an aggregate in a cell or tissue by treating the cell or tissue with the conjugate of claim 72. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: neither Spiegel et al. Richards et al., Biancalana et al. nor Bonetto et al., cited in the previous Office action, teach nor suggest the carboxylic acid or linker moieties attached to thioflavin T required by claims 71 and 72.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654